DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s Request for Continued Examination filed on October 27, 2021.
Claims 1, 9, and 17 have been amended. 
Claims 4 and 12 have been canceled. 
Claims 1-3, and 5-11, and 13-17 are currently pending. 
Response to Arguments
	Applicant's arguments filed October, 27, 2021 have been fully considered but they are not persuasive. Regarding claims 1, 9, and 17, in response to applicant's argument that Watanabe discloses motor for a fixed X-ray system which is not suitable for a mobile system and would teach away from the claimed invention if combined with the other references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted in the previous Office action, The Examiner uses Grady to disclose the movable station (126) with a first (108) and second C-arm (104) in Fig. 1.Watanabe teaches a motor that is able to move the first and second C-arm telescopically in Col. 6, lines 25-35 and Col.6, lines . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 17, the claim recites “wherein the motor assembly includes a plurality of rails and rollers coupled to the rollers” which is not adequately describe by the specification. In particular, the specification discloses that the outer c-arm has a pair of guide rails on the outer side frames and that the gantry mount has a plurality of spaced rollers which are coupled to the guides rails of the outer C-arm in [0033].  In [0034], the specification discloses that the outer C-arm has plurality of spaced rollers on the outer side frames and that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim recites the limitation “a plurality of rails and rollers coupled to the rollers” which renders the claim indefinite. The claim fails to particularly point out whether the limitation two separate rollers or if the plurality of rails are coupled to rollers. The structural connection between the rails and the rollers is not distinctly claimed. The Examiner has interpreted the claim limitation as “wherein the motor assembly includes a pair of guide rails coupled to rollers”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 7, 9-10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (U.S. 2007/0121790) in view of Fortuna (U.S. 2016/0128653), Watanabe (U.S. 6,113,264) and Hebecker (U.S. 2003/0152195).
Regarding claim 1:
Grady discloses a medical imaging system comprising: 
a movable station (Fig. 1, 126) coupled to a gantry (Fig. 1, 108 and 104) through a gantry mount (Fig. 1, 136), the gantry comprising a first c-arm (Fig. 1, 108) and a second c- arm (Fig. 1, 104) that are moveable along an arc (Fig. 5-Fig.6, C-arms 108 and 104 movable along 130) relative to the moveable station (Fig. 5-Fig. 6, 126);
 a detector panel (Fig. 1, 114) attached to a first end of the second c-arm (Fig. 1 104); and
 an imaging signal transmitter (Fig. 1, 102) attached to a second end of the second c-arm (Fig. 1, 104); 
 wherein the imaging signal transmitter (Fig. 1, 102) in a first setting supports fluoroscopy imaging ([0051], fluoroscopy) by transmitting and detecting a continuous stream of x-rays imaged on a display ([0051], fluoroscopy).
However, Grady fails to disclose a motor assembly capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm, wherein the imaging signal transmitter in a second setting supports 2D radiography by transmitting and detecting x-rays to view an internal structure of a non-uniformly composed and 
Watanabe teaches a motor assembly (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms) capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms). 
Fortuna teaches wherein the imaging signal transmitter (Fig. 2A, 21) in a second setting supports 2D radiography ([0072], radiography) by transmitting and detecting x-rays ([0064], internal imaging) to view an internal structure of a non-uniformly composed and opaque object ([0064], internal imaging), 
wherein the imaging signal transmitter in a third setting supports cone beam computer tomography ([0072] and [0074], cone beam tomography) scanning by transmitting and detecting divergent x-rays formed into a cone ([0074], cone beam).
Hebecker teaches wherein at least one navigation marker (Fig. 1, 40 and 41) is positioned on the gantry mount (Fig. 1), the navigation markers (Fig. 1, 40 and 41) allow for automatic or semi-automatic positioning of the gantry ([0020], markers used for positioning).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady with the motors taught by Watanabe in order to increase image quality by improving source and detector positioning (Watanabe; Col. 4, lines 10-50 and Col. 7, lines 7-13). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the gantry mount of Grady with the navigation markers taught by Hebecker in order to increase the quality of images by improving the positional accuracy of the system (Hebecker; [0011]-[0013]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 1, wherein the first c-arm (Grady; Fig. 1, 108) and the second c-arm (Grady; Fig. 1, 104) are telescopingly coupled (Grady; Fig. 4-6, C-arms 108 and 104 slide together).
Regarding claim 7:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 1, wherein the first c-arm and the second c-arm are movable a full 360 degrees (Grady; Fig. 1 and Fig. 2, imaging system rotates around the patient).
Regarding claim 9:
Grady discloses a medical imaging system comprising: 
a movable station (Fig. 1, 126) coupled to a gantry (Fig. 1, 108 and 104) through a gantry mount (Fig. 1, 136), the gantry comprising a first c-arm (Fig. 1, 108) and a second c- arm (Fig. 1, 
 a detector panel (Fig. 1, 114) attached to a first end of the second c-arm (Fig. 1 104); and
 an imaging signal transmitter (Fig. 1, 102) attached to a second end of the second c-arm (Fig. 1, 104);
 wherein the imaging signal transmitter (Fig. 1, 102) in a first setting supports fluoroscopy imaging ([0051], fluoroscopy) by transmitting and detecting a continuous stream of x-rays imaged on a display ([0051], fluoroscopy).
However, Grady fails to disclose a motor assembly capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm, wherein the imaging signal transmitter in a second setting supports cone beam computer tomography scanning by transmitting and detecting divergent x-rays formed into a cone, and wherein at least one navigation marker is positioned on the gantry mount, the navigation markers allow for automatic or semi-automatic positioning of the gantry.
Watanabe teaches a motor assembly (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms) capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms). 
Fortuna teaches wherein the imaging signal transmitter in a second setting supports cone beam computer tomography ([0072] and [0074], cone beam tomography) scanning by transmitting and detecting divergent x-rays formed into a cone ([0074], cone beam).

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady with the motors taught by Watanabe in order to increase image quality by improving source and detector positioning (Watanabe; Col. 4, lines 10-50 and Col. 7, lines 7-13). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady with the multi-modality technique taught by Fortuna to allow the system to be used for different imaging modes in order to reduce the cost of the system and reduce the amount of radiation exposed to the object (Fortuna; [0138]-[0141]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the gantry mount of Grady with the navigation markers taught by Hebecker in order to increase the quality of images by improving the positional accuracy of the system (Hebecker; [0011]-[0013]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 9, wherein the first c-arm (Grady; Fig. 1, 108) and the second c-arm (Grady; Fig. 1, 104) are telescopingly coupled (Grady; Fig. 4-6, C-arms 108 and 104 slide together).
Regarding claim 15:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 9, wherein the first c-arm and the second c-arm are movable a full 360 degrees (Grady; Fig. 1 and Fig. 2, imaging system rotates around the patient).
Regarding claim 17, as best understood:
Grady discloses a medical imaging system comprising: 
a movable station (Fig. 1, 126) coupled to a gantry (Fig. 1, 108 and 104) through a gantry mount (Fig. 1, 136), the gantry comprising a first c-arm (Fig. 1, 108) and a second c- arm (Fig. 1, 104) that are moveable along an arc (Fig. 5-Fig.6, C-arms 108 and 104 movable along 130) relative to the moveable station (Fig. 5-Fig. 6, 126);
 a detector panel (Fig. 1, 114) attached to a first end of the second c-arm (Fig. 1 104);
 an imaging signal transmitter (Fig. 1, 102) attached to a second end of the second c-arm (Fig. 1, 104);
 wherein the imaging signal transmitter (Fig. 1, 102) in a first setting supports fluoroscopy imaging ([0051], fluoroscopy) by transmitting and detecting a continuous stream of x-rays imaged on a display ([0051], fluoroscopy),
wherein the motor assembly includes a plurality of rails coupled to rollers ([0044], rollers within guide track).
However, Grady fails to disclose a motor assembly capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm, wherein the imaging signal transmitter in a second setting supports 2D radiography by transmitting and detecting x-rays to view an internal structure of a non-uniformly composed and opaque object, wherein the imaging signal transmitter in a third setting supports cone beam 
Watanabe teaches a motor assembly (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms) capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms). 
Fortuna teaches wherein the imaging signal transmitter (Fig. 2A, 21) in a second setting supports 2D radiography ([0072], radiography) by transmitting and detecting x-rays ([0064], internal imaging) to view an internal structure of a non-uniformly composed and opaque object ([0064], internal imaging), 
wherein the imaging signal transmitter in a third setting supports cone beam computer tomography ([0072] and [0074], cone beam tomography) scanning by transmitting and detecting divergent x-rays formed into a cone ([0074], cone beam),
wherein in a fourth setting ([0072] and [0074], fluoroscopy and cone beam tomography) a combination of the first setting, and the third setting ([0072] and [0074], fluoroscopy and cone beam tomography) can be performed during a medical procedure ([0072] and [0074], fluoroscopy and cone beam tomography).
Hebecker teaches wherein at least one navigation marker (Fig. 1, 40 and 41) is positioned on the gantry mount (Fig. 1), the navigation markers (Fig. 1, 40 and 41) allow for automatic or semi-automatic positioning of the gantry ([0020], markers used for positioning).

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady with the multi-modality technique taught by Fortuna to allow the system to be used for different imaging modes in order to reduce the cost of the system and reduce the amount of radiation exposed to the object (Fortuna; [0138]-[0141]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the gantry mount of Grady with the navigation markers taught by Hebecker in order to increase the quality of images by improving the positional accuracy of the system (Hebecker; [0011]-[0013]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 3, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (U.S. 2007/0121790) in view of Watanabe (U.S. 6,113,264), Fortuna (U.S. 2016/0128653) and Hebecker (U.S. 2003/0152195) as applied to claims 1 and 9 above, and further in view of Lomnes (U.S. 2008/0122936).
Regarding claim 3:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 1. 

Lomnes teaches wherein the movable station and the gantry enable the medical imaging system to achieve six degrees of freedom ([0047]-[0048], six degrees of freedom).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the degrees of freedom taught by Lomnes in order to reduce the risk of misalignment or damage by improving system positioning   (Lomnes; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 1. 
However, the combination of Grady, Watanabe, Fortuna, and Hebecker fails to disclose wherein the system is configured to move in any X-Y direction with Wag rotation about any Z-axis.
Lomnes teaches wherein the system is configured to move in any X-Y direction ([0048], lateral and longitudinal direction) with Wag rotation about any Z-axis ([0048], wag direction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the movement taught by Lomnes in order to reduce the risk of misalignment or damage by improving system positioning   (Lomnes; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 9. 
However, the combination of Grady, Watanabe, Fortuna, and Hebecker fails to disclose wherein the movable station and the gantry enable the medical imaging system to achieve six degrees of freedom.
Lomnes teaches wherein the movable station and the gantry enable the medical imaging system to achieve six degrees of freedom ([0047]-[0048], six degrees of freedom).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the degrees of freedom taught by Lomnes in order to reduce the risk of misalignment or damage by improving system positioning   (Lomnes; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 9. 
However, the combination of Grady, Fortuna, and Hebecker fails to disclose wherein the system is configured to move in any X-Y direction with Wag rotation about any Z-axis.
Lomnes teaches wherein the system is configured to move in any X-Y direction ([0048], lateral and longitudinal direction) with Wag rotation about any Z-axis ([0048], wag direction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the movement taught by Lomnes in order to reduce the risk of misalignment or damage by .
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (U.S. 2007/0121790) in view of Watanabe (U.S. 6,113,264), Fortuna (U.S. 2016/0128653) and Hebecker (U.S. 2003/0152195) as applied to claims 1 and 9 above, and further in view of Rijken (U.S. 2012/0155616).
Regarding claim 5:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 1. 
However, the combination of Grady, Watanabe, Fortuna, and Hebecker fails to disclose wherein the movable station  includes omni-directions wheels.
Rijken teaches wherein the movable station includes omni-directions wheels ([0086], bidirectional wheels).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the wheels taught by Rijken to reduce the force requirements for moving the system in order to increase the positional accuracy and mobility of the system (Rijken; [0007] and [0013]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 9. 
However, the combination of Grady, Watanabe, Fortuna, and Hebecker fails to disclose wherein the movable station includes omni-directions wheels.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the wheels taught by Rijken to reduce the force requirements for moving the system in order to increase the positional accuracy and mobility of the system (Rijken; [0007] and [0013]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (U.S. 2007/0121790) in view of Watanabe (U.S. 6,113,264), Fortuna (U.S. 2016/0128653), Hebecker (U.S. 2003/0152195) and Rijken (U.S. 2012/0155616) as applied to claims 5 and 13 above, and further in view of Van Beek (U.S. 2018/0289346).
Regarding claim 8:
The combination of Grady, Watanabe, Fortuna, Hebecker and Rijken discloses the medical imaging system of claim 5, wherein the movable station includes an imaging controller system that controls the movement of the omni-directional wheels (Rijken; Fig. 5, Control element and Servo controller).
However, the combination of Grady, Watanabe, Fortuna, Hebecker and Rijken fails to disclose an imaging controller system that controls a movement of the wheels, and the gantry to position the imaging signal transmitter in relation to a patient.
Van Beek teaches an imaging controller system ([0101], user interface) that controls a movement of the wheels ([0101]-[0110], movement control), and the gantry to position the imaging signal transmitter in relation to a patient ([0101]-[0110], movement control).

Regarding claim 16:
The combination of Grady, Watanabe, Fortuna, Hebecker and Rijken discloses the medical imaging system of claim 13, wherein the movable station includes an imaging controller system that controls the movement of the omni-directional wheels (Rijken; Fig. 5, Control element and Servo controller).
However, the combination of Grady, Watanabe, Fortuna, Hebecker and Rijken fails to disclose an imaging controller system that controls a movement of the wheels, and the gantry to position the imaging signal transmitter in relation to a patient.
Van Beek teaches an imaging controller system ([0101], user interface) that controls a movement of the wheels ([0101]-[0110], movement control), and the gantry to position the imaging signal transmitter in relation to a patient ([0101]-[0110], movement control).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, Hebecker and Rijken with the controller taught by Van Beek in order to improve the system control for better positional accuracy by providing easier and more intuitive ways of positioning the C-arm (Van Beek; [0010]-[0015]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amiri (U.S. 2016/0278732)- C-arm with multiple degrees of freedom. 
Helm (U.S. 2012/0250822)- Imaging device with multiple modes of operation. 
Shapiro  (U.S. 7,945,021)- Imaging device with three modes of operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/S.K./            Examiner, Art Unit 2884                                                                                                                                                                                            
/DANI FOX/            Primary Examiner, Art Unit 2884